 362DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDInterstateMaterialCorporationandLocal 786,BuildingMaterial, Lumber,Box Shaving, Roof-ingand Insulating,Chauffeurs,Teamsters,Warehousemen and Helpers,and Related Indus-try Employees,Watchmen and Security GuardsUnion,affiliated with the International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,AFL-CIO'and AlliedWorkers Union Local 101, Party to the Con-tract.Case 13-CA-25946July 29, 1988 'DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDCRACRAFTOn May 28,1987,AdministrativeLaw JudgeClaudeR. Wolfe issued the attacheddecision. TheRespondentfiledexceptionsand a supportingbrief,2and the GeneralCounsel fileda response.The National LaborRelations Board has delegat-ed its authorityin this proceedingto a three-member panel.The Board has considered the decision and therecord inlight of theexceptions and briefs and hasdecidedto affirmthe judge's rulings, findings,3 andconclusions and to adoptthe recommended Order.'On November 1, 1987, the Teamsters International Union was read-mitted to theAFL-CIO.Accordingly,the caption has been amended toreflect that change2 TheRespondent has requested oral argument The request is deniedas the record, exceptions,and briefs adequately present the issues and thepositions of the partiesa TheRespondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd. 188 F.2d 362(3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findingsIn accordance with our decisioninNew Horizons for theRetarded,283NLRB 1173 (1987),interest on and after January I,1987, shall be com-puted at the"short-term Federal rate"for the underpayment of taxes asset out in the 1986 amendment to 26 U S.C § 6621Interest on amountsaccrued prior to January 1, 1987 (the effective date of the 1986 amend-ment to 26U.S.C § 6621),shall be computed in accordancewithFloridaSteel Corp.,231 NLRB651 (1977).We agree with the judge's finding that the Respondent violated Sec.8(a)(3) by failing and refusing to recall certain employees from layoff. Inso doing we find that the General Counsel established a prima facie caseand the Respondent failed to demonstrate that its refusal to recall wouldhave occurred absent its desire to rid itself of Local 786 and perfect itsrelationshipwith Local 101WrightLine,251 NLRB1083 (1980),enfd.662 F.2d 899(1stCir.1981), cert denied455 U S.989 (1982) (approvedinNLRBv.TransportationManagementCorp.462 U.S 393 (1983)).However,in so finding,we do not rely on comments made by RufusCook,the Respondent's chief executive officer and counsel,during hiscross-examination of one of the Respondent's employee/drivers.Also, although we agree with the judge that the Respondent violatedSec. 8(a)(2) of the Act, we do not rely on the judge's discussion and ra-tionale concerning the dues authorization cards.It is well established thatthe Act is violated where an employer recognizes and contracts with oneunion as its employees'exclusive bargaining representative at a timewhen the employer and another union are bound by a current contractthat recognizes that union as the exclusive bargaining representative ofthe same employees and thereafter fails and refuses to recognize the latterunion and to honor its contractAna Colon,Inc,266 NLRB 611 (1983).ORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge andorders thattheRespondent,InterstateMaterial Corporation, Chicago,Illinois,its officers,agents,successors,and assigns,shall take the actionset forth in the Order.Here,the Respondent recognized and contractedwith AlliedWorkersUnion Local101, although bound to a current contract withLocal 786concerning the Respondent's same group of employees.We find,there-fore,that by these acts the Respondent violated Sec 8(a)(2).Sheryl A.SternbergandStevenL. Sokolow,Esqs.,for theGeneral Counsel.RufusCookandBarbara J. Revak, Esqs.,for the Re-spondent.Leonard Samuels Sr.,president,andAlvester Samuels,sec-retary-treasurer,for AlliedWorkers Union Local 101.DECISIONCLAUDE R. WOLFE,AdministrativeLaw Judge. Thisproceeding was litigated before meatChicago,Illinois,on 26, 27, 28,and 29 January1987pursuant to chargesfiledby Local 786,BuildingMaterial,Lumber, Box,Shaving,Roofing andInsulating,Chauffeurs,Teamsters,Warehousemen and Helpers and Related Industry Em-ployees,Watchmen and Security Guards Union, affili-atedwith the International Brotherhoodof Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica(Local786) and complaint and amended complaint issuedon 26 Juneand 30 July1986, respectively.It is allegedthat Interstate Material Corporation (Respondent)violat-ed Section 8(a)(1), (2), (3),and (5) of the National LaborRelationsAct (the Act).Respondent denies the commis-sion of unfair labor practices.On the entire record,' andthe comparative testimonial demeanor of the witnessestestifyingbeforeme, and after considering the argumentsof the parties during trial and in their posttrial briefs, Imake the followingFINDINGS AND CONCLUSIONS1.JURISDICTIONThe complaint as amended alleges, Respondent admits,and I find that at all times material to this proceeding,Respondent, a coporation with offices and places of busi-ness at 1432 West 32d Street and 9050 South GreenStreet, Chicago, Illinois, until in or around January 1986,and thereafter at 4000 South Cicero Street and 2604West Fulton Street,Chicago, Illinois, has been engagedin the business of supplying construction materials, in-cluding ready-mix concrete,to contractors,and duringthe past calendar and/or fiscal year,a representativeiOn April 27,1987, my Order to Show Cause why the record shouldnot be corrected in numerous respects issued The General Counsel filedamotion to correct the transcript on 21 April 1987 No response to myOrder has been received,nor has any objection to the General Counsel'smotion been received Accordingly,the official record is corrected in theparticulars set forth in the Order and motion290 NLRB No. 47 INTERSTATE MATERIAL CORP.period,in the course and conduct of these business oper-ations, purchased and received at itsChicago,Illinois fa-cilities products,goods, and materials valued in excess of$50,000 fromother enterprises located within the Stateof Illinois,each of whichother enterprises had receivedthe products,goods, and materials directly from pointsoutside the State of Illinois and sold goods and servicesvalued in excessof $50,000 to enterprises located in Illi-nois,which enterprises were themselves engaged in com-merce and satisfied the Board's standards for assertion ofjurisdiction other than the indirect inflow and indirectoutflow standards.On these facts,I conclude and find, asRespondent admits, that Respondent is now,and hasbeen at all times material,an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.LABOR ORGANIZATIONLocal 786 and Allied Workers Union, Local 101(Local 101)are now,and have been at all times material,labor organizations within the meaningof Section 2(5) ofthe Act.III. SUPERVISORSAND AGENTSRufus Cook and Renee Bradford,Respondent's presi-dent and vice president,are conceded by Respondent tobe its agents.Respondent further agrees that AndreDuncan was its director of operations and a statutory su-pervisor from 29 July 1985 until 20 February 1986, andthatWalterMays was a statutory supervisor until 24May 1986.Respondent denies responsibility for any state-ments made by Duncan or Mays relevant to the mattersbefore me.The statements and conduct of an employer'ssupervisors are attributable to the employer,2and thereisno evidence Respondent advised its employees that itwas disavowing any statements or conduct of Duncan orMays.The statements and conduct of Duncan and Maysreferred to in this decision are therefore attributable toRespondent.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Complaint Allegations1.Respondent violated Section 8(a)(3) and(1) of theAct by layingoff or discharging employeesrepresentedby Local 786at its32d Street and GreenStreet facilities;by ceasing operations at these facilities and transferringwork performed by these employees to its Cicero Streetand FultonStreet facilities;and by failingand refusing torecall or reinstatethe employees,all becausethe employ-ees engaged in statutorilyprotectedactivitiesand inorder to discourage such activities.2.Respondent violated Section 8(a)(5) and(1) of theAct by denying Local 786 requeststo bargainand with-drawing recognitionfrom Local 786 since on or about 12February1986; and,by AndreDuncan,bypassing Local786 and, on or about 8 April 1986,bargainingdirectly2 See,e.g.,NLRB v. Elliott- Williams Co,345 F 2d 460 (7th Cir 1965),enfg 143 NLRB 811 (1963).363with employees concerning recall, transfers, wages, andother terms and conditions of employment.3.Respondent violated Section 8(a)(2) and (1) by rec-ognizing and entering into a contract with Local 101 asthe bargaining representative of Respondent's employeesat a timewhen Local 101 did not represent a majority ofthe employees.B. PreliminaryFindingsRespondent is a minority business enterprise engagedin supplying ready-mix concrete to various projects con-ducted byagenciesof theState of Illinoisor the city ofChicago.Commencing in 1983,Respondent operated itsbusiness from leased premisesat 1432 West32d Streetand 9050 South Green Street,Chicago, Illinois.TheState of Illinois and thecity of Chicagoquestioned Re-spondent'sminority status because Respondent was leas-ing its trucks and equipment,as well asthe above prem-ises, from Prairie Material Sales,Inc. (Prairie)and alsoobtained its rock,sand,and cement from Prairie. In theopinion of the governmental authorities concerned, thisdemonstratedRespondent's lack of independence. Tomeet these concerns,Respondent commenced a searchfor differentpremiseson which toconduct its businessand contracted in August 1985 to purchase 11 trucksfrom Prairie. These truckswere subsequentlydeliveredto Respondent in late Septemberor early October 1985.Respondent then secured new premisesat 2604 WestFulton Street,effective1January 1986,and at 4000South Cicero, effective 1 February1986, by leasing bothlocationsfrom CookDevelopmentCompany,anotherbusinessheaded byRufusCook withcorporate offices at1331 South MichiganAvenue, Chicago. Cook Develop-ment leasedthe Fulton Street realtyand purchased theready-mix and related equipment there locatedfrom Co-lonial BrickCo. on 20 December1985, and has purchaseagreementswith thirdparties on both locations. Themove to a new quarters was not inspired by antiunionconsiderations,but resulted from lawful economic con-siderations unrelated to questions of union representation,and did not violatethe Actas the complaint alleges.On 26 November1985,Local 786filed a petitionswith the Board'sRegion 13 requesting a representationelection in a unit of Respondent's ready-mix truckdrivers.A hearing thereon opened on 12 December 1985. Therepresentatives of Respondent and Local 786 presentstipulated,subject to the agreement of RufusCook, Re-spondent's chief executiveofficerwhowas not present,that a representation election in a unit of all full-time andregular part-time ready-mix truckdriversemployed byRespondentat 1432 West 32d Streetand 950 SouthGreen Street,Chicago, Illinois, would be held on 10 Jan-uary 1986.The hearing was recessed to 18 December1985 for thepurpose ofeitherobtaining the signature ofRufusCook toa written election agreement or continu-ing with the hearing in the event no signaturewas forth-coming.Cook met withBoard agent Daniel Murphyand Local786 Business Agent Salvatore Badami at the Board's Chi-'Case 13-RC-16800. 364DECISIONSOF THE NATIONAL LABORRELATIONS BOARDcagoOfficeson 18 December1985.There Cook andBadami signed a Stipulationfor Certification Upon Con-sent Election that was recommended by Murphy and ap-proved bythe RegionalDirector. The appropriate col-lective-bargaining unitset forthin the stipulation reads asfollows:Included:All full-time and regular part-time redi-mix truckdrivers employed by the Employer at itsfacilities located at 1432W. 32nd Street and 9050 S.Green, Chicago, 11.Excluded:All office clerical employees, profes-sional employees, guards and supervisors as definedin the Act.Cookcredibly testified that he was assured by Boardagent Murphy that the bargaining unit description in thestipulation meant what it said. Salvatore Badami testifiedthat the bargaining unit for the election was whateverwas in the stipulation.Cooksigned the stipulation. Onthe advice of Murphy and Badami that there would beno need for an election if Respondent entered into a col-lective-bargaining agreement with Local 786, Cook toldBadami he would enter into such an agreement. Cookand Badami then proceeded,in different cars, to the of-fices of Local 786 where Badami introduced Cook toWalter Hoff,the presidentof Local 786. Cook gives thefollowing account of what then transpired:We started talking.Mr. Hoff pulled out an agree-ment which was a pre-printed version of what ishere as 1-2 and handed it to me and said,"This isthe agreement, I understand that you are ready tosign it."And Isaid,"That's right, but let me look at it."And then I looked at it. It took me a few minutes togo over it. I asked him what happens,because I no-ticed that first paragraph there that says that theNorthern Illinois Ready-Mix and Materials Associa-tion'sAgreement.Iasked him what happens if weare not a member of the association and we don'tjoin,and thus as the time we sign it we are an inde-pendent.As he said,"Refer to the back of theagreement."[this referred to] Pages 10 and 11 with the provi-sions that are there under"Agreementfor AdoptionforNon-Association Employers." I had a copy ofthe stipulation with me, and I then looked at thestipulation and asked him what is the bargainingunit under this agreement... .Mr. Hoff said,"The bargaining unit is the plantsthat-and a non-association employer has at thetime the agreement is signed."I said,"Well, that'sdifferent from the bargaining unit if it's the associa-tion because it seems to be the entire association ifyou are a member of the association." He said,"Yes, that's right."I then told him that we were interested in thetrainingprogram forbringing minorities into the in-dustry and so forth, and asked him about that andhe said they were presently willing to do what wasrequired to sign an agreement to enable us to getthat.Q. Wasthere any other communications betweenthe two of you?A. Not that Ican recall, no.Q. At that point, you then signed the agreement?A. Yes.Q. After signingthe agreement,did you leave theoffices of Local 786?A. I did.I returnedto my own office.Hoff denies any knowledge of the stipulation when hemet with Cook on 18 December 1985. He does not di-rectly dispute Cook's version of their conversation, butstates there was no discussion of what the bargainingunit at Interstate would be.Both men are credible. Hoffsnarrow testimony that there was no discussion of whatthe bargaining unit at Interstate would be does not con-tradictCook's broad testimony that Hoff told him thebargaining unit for a nonassociation employer was theplants the employer had at the time the agreement wassigned.Here we have a question of perspective,and I ampersuaded both men were testifyng to that which theyhonestly recalled.What probably happened is that Cookconcluded,quite naturally I believe,thatHoff's com-ments on the bargaining unit were designedto conveythiswas Respondent'sbargaining unit,butHoff, alsoquite naturally,denies a specific reference to an"Inter-state" bargaining unit but not a general reference to bar-gaining units. There is no evidence Cook advised Hoff ofRespondent's intention to move its operations to otherlocations,and I conclude he did not.The contract signed by Cook and Hoff on Decemberwas an agreement for adoption for nonassociation em-ployers of Local 786's 1 May 1983 through 30 April1986 agreementwith NorthernIllinoisReady Mix andMaterials Association with special grievance procedureand delinquent payments provisions for nonassociationemployers.Although I am persuaded the parties under-stood their agreement covered Respondent's ready-mixdrivers,which were the only employees it then had, theagreementlistsready-mix truck chauffeur; quarry or pitchauffeur; other truck chauffeur; laborer or other em-ployee operating fork lift or front end loader; chauffeuror laborer employed in yards, warehouse,or team trackhandling block, brick,and building materials; transit mixor hopper operator; and transit mix or hopper employeroperating gasoline cranes loading or unloading materialsas the classifications covered thereunder. That Respond-ent did not then employsomeof these classificationsdoes not alter the fact that the signed agreement is appli-cable to any employee working in those classifications.'ing of certain articles in the collective-bargaining agreementOn reflec-tion, I conclude I made a good ruling but gave a bad reason The articlesspeak for themselves and Honsconjectures regarding their meaningwould have no probative weight.Itherefore conclude my ruling wascorrect INTERSTATE MATERIAL CORP.When the contract was signed,Respondent was en-gaged in supplying ready-mix concrete to A. N. EbonyCo.,which has the same corporate address and regis-tered agent as Respondent and was then a subcontractoron a paving project at Chicago's O'Hare Airport. Re-spondent employed from 11 to 15 drivers,owned thesame number of trucks,and utilized these trucks anddrivers to pick up ready-mix from a supplier in DesPlaines, Illinois,and deliver it 'to A.N.Ebony atO'Hare.Thiswork was suspended in late December1985 when Andre Duncan,5Respondent's director of op-erations and the direct supervisor of the drivers,calledthem all together and told them the work was beingstopped because it was too cold to pour concrete. Hefurther told them they would be called back and thework would resume in the spring when the weatherwarmed up.As previously noted,Respondent moved its operationsto 2604 West Fulton and 4000 South Cicero effective 1January and 1 February 1986, respectively.These newlyobtained facilities required reconstruction for Respond-ent'spurposes.To that end,Duncan offered WillieHatter,ItielAmmi(whose name was Donald Bolding atthe time),Dennis Alford,and other drivers employmentat lesser wages doing labor work readying the Cicero fa-cilityfor use.Ammi and Alford accepted the offer.Ammi worked until 24 January 1986 at $4.50 per hour.Alford worked until 7 March 1986,apparently at thesame wage.Throughout the winter,untilDuncan left theposition of director of operations in February and afterhe became the materials engineer,Duncan had severalconversations with Ammi, Hatter,David Morgan, andDavid Canada where they inquired when the job wouldstart up again and they would be recalled.He respondedto these inquires with the assurance that they would becalled back as soon as Renee Bradford,Respondent'svice president,authorized it. That Respondent consid-ered the laid-off drivers to be its laid-off employees andcontemplated recalling them as late as 11 March 1986 isshown by the minutes of a staff meeting held by Repson-dent on that date and Duncan's credible explanatory tes-timony relating to that meeting.The minutes reflect thatin discussing the status of Respondent's drivers,the par-ticipants noted, "We have a roster of ten experienceddrivers that have not been called in yet." Duncan, whowas present at the meeting,explains that the "ten experi-enced drivers" referred to the drivers Respondentplanned on returning to work from layoff,includingAmmi, Hatter, David Morgan,David Canada,and SteveCanada. Moreover,Walter Mays told David Canada onseveral occasions in March 1986 that Canada would berecalled back to work as soon as the reconstruction ofthe Cicero plant was completed.Mays obviously consid-ered Canada to be a laid-off employee to be recalled.None of the drivers working for Respondent in 1985were recalled to work as drivers in 1986.The statementsto employees by supervisors and management's discus-sion of their status on 11 March 1986 is sufficient toshow the drivers were not permanently laid off in De-cember 1985,and did have a reasonable expectation of4Duncan was a believable witness whom I credit365recallwhen work resumed in 1986.Respondent proffersno persuasive reason for its failure to recall its"ten expe-rienced drivers"referred to in the March 1986 meeting.The statements of Cook6 during his cross-examination ofDavid Canada,Iof the experienced 10 illustrate that Re-spondentmost likely had no legitimate reason not torecall the men.That Cook, Respondent's chief executiveofficer as well as its attorney,was totally unaware of thereason Canada was not recalled and therefore sought athearing to develop Canada'sprior employment historyfor the purpose of ascertaining the reason Respondentdid not recall Canada strikes me as highly improbable,and indicates,inmy opinion, an effort to construct a co-lorable reason where none exists.The failure to proffer avalid reason for not calling the laid-off drivers,combinedwith what appears to be an effort to construct a pretex-tual reason,warrants an inference that Respondent hadno legitimate reason,and I draw that inference.Shortly after Respondent's acquisition of the new fa-cilities,Local 786,by letter of 11 February 1986, advisedRespondent the existing agreement was terminated effec-tive 1May 1986,and requested negotiation of a newThe statements were-By Mr. [Cook]Q. Mr. Canada,you say that you worked for the Material Servicebefore you went to work for interstate?A YesQ. How long were you at Material Service?THE WITNESS:Approximatley six to seven yearsBy Mr. [Cook]Q. And you left when, sir?A. 1983Q. For what reason did you leave?A. I got firedBy Mr. [Cook]Q. What were you fired for?SHERYL STERNBERG Objection.JUDGE WOLFE: Sustained.RUFUS CooKIt is certainly possibly.Judge.that thereasonthat theman was not rehiredwas not aunion affiliation.but had something todo with his prior record I have no way of determining that without beingable to question him.JUDGE Wot FE. Now, are you telling me that from finding outfrom him,whether or not he was ever fired,Ican conclude fromthat that the company did not call him back for that reason?RUFUS COOK:Iam not saying that-JUDGE WOLFE.Ihave to have some affirmative evidence in thecompany that that is the reason I don't understand here.All I amsaying,Idon'tknow from this, why he wasn't called back [at] thisjuncture.Idon't know what reason the company will put forth but itseems to me that the reason that he was fired someplace else doesn'tmake any difference unless the company is prepared to show that hewas, in fact,not called back because of that previous discharge. Hecould say,"Yes, I was fired." But the mere fact that he says he wasdoesn'tmean that is the reason that he wasn't called back. I don'twant to imply any recall rights I mean that he wasn't hired. Let meput it this way.RUFUS Coon:My point is this.I don'tknowthis gentleman, I havenever met him and I know nothing about his situation.However, if infact,upon investigation, it is determined that the reason for which hewas fired originally from Material Service, was also something thateffected him at interstate and we would have a problem of proof es.tablishing why he was fired from Materials Service in the first place.In other words,we would have to call him back as our witness tosimply establish why he was fired from Materials Service. [Emphasisadded.] 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDagreement to be effective 1 May 1986.The letter alsoasked Respondent to advise when negotiation meetingscould be had.Cook testified that Respondent did notreply to the letter because when he read it he noted itwas signed by Richard Lein,the secretary-treasurer ofLocal 786,who was not familiar with the facts of thestipulation or the agreement between the parties. Cookcontinues that he assumed Lein would learn from Hoffwhat the provisions of the agreement were and that theletter was inappropriate.Respondent recognized and entered into a collective-bargaining agreement with Local 101 on 2 April 1986that covers"all individuals other than supervisory,cleri-cal and management employees"of Respondent, andcontains union-security and checkoff provisions.Accord-ing to Cook,in late March he received a phone call fromLocal 101 officialsrequesting a meeting to discuss orga-nizing and representation.He agreed to meet with them.They then met on 2 April 1986. Cook requested evi-dence of their majority status.The union representativessaid they had such evidence,but not with them, andasked for a recess to produce the evidence.Cook agreed.Later that day they met and, says Cook,presented himwith authorizations signed that very day by a majority ofRespondent's employees and designating Local 101 astheir representative,whereupon Cook,on behalf of Re-spondent,entered into a collective-bargaining agreementwith Local 101. Leonard Samuels, the president of Local101,was one of those meeting with Respondent on 2April 1986.He testified the cards were secured by hisbusiness agent,and he did not personally solicit them.Neither the business agent nor the employees alleged tohave signed the authorizations testified.No other proofthat the cards were signed by those whose names appearon them was adduced.The authorizations have thereforenot been properly authenticated and are not probativeevidence of representative status.Stop-N-Go Foods,279NLRB 777 (1986).During the hearing on 27 January 1987, Respondent,by its counsel Rufus Cook,offered the stipulation thatthe employees Respondent considered in the bargainingunit on 2 April 1986 were Mark Agic, John Weaver Jr.,Robert Weaver, David Hole, John Ciciora, and KennethRayon and explained that Stephen McIntire and EdwardCantrell were temporary employees brought to Chicagoby John Weaver Sr.,supervising consultant for Inter-state,and returned to their place of origin as soon as thework they were hired for was done.The General Coun-sel agreed with the stipulation and it was received. Re-spondent had previously tendered photocopies of sixsigned cards authorizing Local 101 to represent thesigner.The cards dated 2 April 1986 bore the names ofCantrell,Rayon, McIntire,John P. Weaver II, and Wil-liam Thomas.The sixth card was dated 7 April 1986 andpurportedly signed by Donald Brandy. Record summa-ries prepared by Respondent show that Brandy was notemployed until 14 May 1986 and Thomas was first em-ployed on 5 May 1986.Thus neither was an employee onthe dates they purportedly signed cards.Respondentdoes not contend they were in the bargaining unit on 2April 1986,and they obviously were not.Excluding thecards of Brandy and Thomas,as well as those of McIn-tire and Cantrell,who were represented by Respondentto be temporary employees,the cards of Rayon and JohnP.Weaver II are all that remain as valid designations byunit employees.Two isclearly not a majority in a unit ofsix.On 28 January,Cook represented that his stipulationof the prior day was incorrect because McIntire, Can-trell, and Henry Little were also in the bargaining unit,thus expanding the unit to nine employees.In addition,Cook proffereda card purportedly signed byJohn Ci-ciora on 2 April 1986, and represented that it had justbeen furnished to Respondentby Local 101. LeonardSamuels,Local 101'spresident,testified that he had, onthe firstday of thehearing, 26 January,delivered copiesof authorization cards bearing the signatures of Cantrell,Rayon, McIntire,and John P. Weaver II to the GeneralCounselin response to a subpoena duces tecum requiringdelivery oforiginals or copies of authorization cards orother evidenceof majoritysupport obtainedby Local101 fromRespondent's employees.Samuels further testi-fied that when he arrived at the hearing he noted therewas a card missing,but went ahead and gave the four totheGeneral Counsel because that was all he had, butthen,after the second dayof trial,procured a copy of acard signedby Ciciora.The General Counsel objected toRespondent'swithdrawal from its earlier stipulation re-garding unit composition and to any consideration of thecard of Ciciora.Regarding unit composition,Cook'soriginal positionthat Cantrell and McIntire were temporary was accom-panied by a convincing recitation of the reasonsfor theirhire and the duration thereof.The UnitedStates Courtof Appealsfor the Seventh Circuit long ago held:[T]he rule, in our judgment, is this:In a real and le-gitimatecontroversy,a party should be left withinthe knot of his averments in pleadings and admis-sions in testimony,unlessthe Courtcan find an ab-solute demonstration from other evidence in thecase,or from facts within judicial notice,like thelaws of physics,etc., that under no circumstancescould the averments and admissions be true.?The Boardhas also dealt with this problem,noting inKroger Co.,211 NLRB 363, 364(1974), "[I]t is generallyaccepted that a stipulation is conclusive on the partymaking it and prohibitsany furtherdispute of the stipu-lated factby that party or use of any evidence to dis-prove or contradict it." Cook's poststipulationeffort toinclude Cantrell and McIntire in the unit for no reasonother than asserted mistake,in the absenceof any evi-dence that would convincingly demonstrate the stipula-tion isnot or couldnot be true,isnot persuasive. Ac-cordingly, I find andconclude theunit was as stipulatedby Cook on 27 January.It necessarilyfollows that evenif the cardsof Rayon, John WeaverII, and Ciciora be7L P. Larson Jr.Ca Y.W.Wrigley Jr.Co., 253 F 2d 914, 918 (7th Cir1918), cert.denied 248U.S. 580(1918); and seeJohnMcSain. Inc. v.United States,375 F 2d 829, 831 (Ct Cl. 1967). whereitstates,"A stipu-lation is a judicial admission binding on the parties making it absent spe-cial considerations."No such "special considerations"are present in theinstant case INTERSTATE MATERIAL CORP.counted,these are not a majority in a unitof six employ-ees.Parenthetically,Inote that Respondent's possessionof authorization assignmentspurportedly signed byBrandy andThomas before theywere employed doesnot inspire confidence in the validityof any of the au-thorizations.Moreover,Ihave concluded and find thatthe drivers laid off inDecember1985 had been promisedrecall,were consideredby Respondent to be its employ-ees on layoffas late as its managerial meeting in March1986,had a reasonableexpectancy of employment whenthe work recommenced in the springof 1986,and wereand are employeesof Respondentawaiting recall on andafter 2 April1986.None of these laid-off employees au-thorized Local 101 to representthem so far asthe recordshows.Respondent's assertion in its 3 June 1986 letter tothe Board,and in an attachmentto its answer to thecomplaint,to the effect that Local101was a unionwhose orientationwas predominantly black and wastherefore the choice of the Ciceroplant employees whowerepredominantly black, is notsupported by Respond-ent'srecordsand Respondent's testimonyshowing thatalthough allof its drivers, with the possible exception ofDavidMorgan,inDecember1986 were black, of thoseemployees contendedby Respondentto constitute thebargainingunit on 2 April1986, sevenwere white (Agic,John Weaver Jr., Robert Weaver,Hole, Ciciora, McIn-tire,and Cantrell),and only two were black (Rayon andLittle).Respondent'smisrepresentationof the racialmakeupof the 2 April 1986 employeecomplement inorder tosupport its recognitionof Local 101 furthererodes confidencein Respondent's bona fides. For all thereasonsset forth above,IconcludeLocal 101 did notenjoy majoritystatuson 2 April 1986.The firsttime that concrete was mixed and depositedinto trucksat the Cicero plant for delivery was 4 April1986.None ofRespondent's employeeswho thereafterperformed work covered by either labor agreement hadbeen employees in 1985.Respondent's reasonsfor prefer-ring the new employees and the newunionover the oldmay be found in the statementsof John P. Weaver Sr., asupervising consultant to Respondentwho was clearly asupervisor and agent of Respondent when he made thestatements.As related by Andre Duncan,during a staffmeeting inearly spring 1986itwas mentioned that an-other union was on the scene,and JohnP.Weaver com-mented that the people in this union coulddrive, dolabor work, or do whateverelse required and were notpaid Teamsters wages.Weaver agreesthat hespoke toInterstate personnel,including Duncan,about"the AlliedUnion"inmid-April after the Local 101contractwassigned,and expressed the view that connection with thatunion gave Respondentthe flexibilityof using employeesformore than one task and benefited Respondent inother ways so as to give it a competitiveedge.Both wit-nesses are credited,including those items mentioned byone but not the other.By telegramof 5 May 1986, Local 786, by PresidentHoff,sent Respondent a telegram reading asfollows:Local Union 786 hereby demands that you immedi-ately recall all employees covered by our collective367bargaining agreementand schedulenegotiations re-garding the successor agreement.By certified lettersof 6 and7May 1986, Local 786, bySalvatore Badami,requested Respondent to schedule alabor management committee hearing on the grievancesof Ammi andHatter thatasked for their recall to workand tomake themwhole for losses. On 12 May 1986,Respondent,by VicePresident Renee Bradford,deliv-ered the following letter to Walter Hoff:It is the position of InterstateMaterial Corpora-tion that,pursuantto the collective-bargainingagreement between Interstate Material Corporationand Local #786 of theInternationalBrotherhood ofTeamsters,Interstate is under no obligation to bar-gainwithLocal #786 regarding facility locationsother thanthose bargainingunits covered by theagreement.InDecemberof 1985, as an offshoot of a pro-posed consent election, both parties to this agree-ment stipulated that the bargaining unitscoveredwere Interstate's1400West 32nd Street and 9050South GreenStreet locations.Unfortunately,as the result of long and complexlitigation, Interstate has terminated all leases for theGreen Streetand 32nd Street locations.Due to thelimitation on locationwhichcomprise the bargain-ing unitcovered bythe agreementwithLocal#786, the contract provisions from thisagreementdid not surviveInterstate's relocation.Therefore,the seniorityand lay-off provisions,aswell as theagreementitself have no applicabilityto the new lo-cations.In reliance on the stipulation and agreement be-tween the parties, Interstate has, at the request of itsemployees,entered into a labor agreement with an-other unionregardingthe facilities at 4000 SouthCicero and 2604 West Fulton,under that union'sauthorityas exclusive bargainingrepresentative forthe employees within this separate and distinct bar-gaining unit.As you areaware,Interstate is a black-owned andoperatedminority enterprise,and its em-ployees have chosen tobe represented by a unionwhose membership, leadership and orientation arepredominantlyblack.Being mindful of the require-ments of theCity of Chicago that the work-force ofminority companies be at least51% black, the deci-sion madeby our employees to affiliatewith a blackunion has positive implications in terms of aidingInterstate's efforts to comply with the City require-ments.In any case, the choiceof a unionwas solelyup to our employees, and they made their choice.We appreciatethe fine working relationship wehave had with Local #786.Since we and a numberof other minoritybusinessmen are interested in ex-panding possible sources of financingforminoritybusinesses,we would appreciatethe opportunity totalkwith theleadership of your union regardingpossible pension fund loans.The lackof such loans,and the failureof predominantlywhite unions to ad-dress minority problemsof this type,isone of the 368DECISIONSOF THE NATIONAL LABORRELATIONS BOARDreasons why black unions with black orientation areconsidered desirable by employees such as ours.Again,we would welcome the opportunity to dis-cuss this aspect of the matter with you.Respondent then,on 20 May 1986,dispatched the fol-lowing letter to Salvatore Badami regarding the griev-ances:Pursuant to your written notice to Interstate,dated February 11, 1986, Local 786 terminated itscollective bargaining agreement with Interstate, ef-fectiveMay 1, 1986.As I explained in my May 12, 1986 letter to yourpresident,Mr. Hoff,the plant locations covered bythis agreement are no longer operated by Interstate.The bargaining unit covered by this agreement was,as stipulated,location-specific.Therefore the agree-ment,which was terminated at your request, is notsubject to re-negotiation,and its provisions,includ-ing grievance procedures,are no longer in effect.Although these two men may have been coveredby the expired contract,at no time did either ofthem approach their former supervisors or anyother agent of Interstate prior to the April 30, 1986contract termination date.The firstoccasion Inter-state had to become aware of the grievances wasupon receipt of the written grievance reports,almost two weeks after expiration of the contract.As such,their grievances of May 6 and 7 are im-proper both in substance and procedure since therewas no contract in effect at the time these were firstbrought to Interstate's attention.In sum, Mr. Badami,for the above-cited reasonsit is our position that the Labor Management Com-mittee has no authority or jurisdiction to issue anydecision binding on Interstate in this matter.Further,as you are well aware,the same issue re-garding the appropriate bargaining unit has beenraised by yourself with the NLRB.Itwould seemreasonable on both of our parts to suspend actionregarding a Committee hearing pending the deter-minaton by the NLRB.Hoff wrote to Respondent on 1 August 1986 as fol-lows:Enclosed you will find the current"Ready MixMaterial"contract, in duplicate.On Page 11-Agreement of Adoption forNon-AssociationEm-ployer,please fill in the exact name of your compa-ny and the addrees,date and sign both contracts, in-dicating the title of the person signing.Please returnthe two signed contracts to us for my signature andIwill sign them and return one for your files.The recordcontains no evidence of any further com-municationsbetween Local786 and Respondent.C. Concluding FindingsThe collective-bargaining agreement signed by Cookand Hoff on 18 December 1985 did not expire on itsterms until 30 April 1986. During that period Local 786enjoyed an irrebuttable presumption of majority status inthe unit of employees covered by that agreement,8 and arebuttablepresumption thereafter.9The presumptioncontinues unrebutted by the evidence before me. Cook,an attorney,examined the agreement before he signed it.As he notes,"It took me a few minutes to go over it."How minutely he examined the document is a matter ofspeculation,but he raised no question regarding the jobclassifications covered.This is perhaps understandablebecause it appears that the only employees Respondenthad at the time were drivers inasmuch as it purchased itscement from other employees who delivered it directlyto the ready-mix trucks owned by Respondent and fromhere it was dispensedto A. N.Ebony employees. Thereis,however,no indication that Hoff made any effort tomislead Cook regarding the type of employees to be cov-ered by the agreement,or that Cook had any objectionto the job classification so covered.Respondent's conten-tion is quite different.Simply put,Respondent asserts theunit set forth in the Stipulation for Certification UponConsent Election was confined to the 32d Street andSouth Green Street locations,and therefore limited theapplication of the signed collective-bargaining agreementto those locations.Respondent's contention is based on an erroneous con-clusion that the stipulation and the collective-bargainingagreement with Local 786 are an integrated agreement.Contraryto Repsondent's posttrial brief, neither the exe-cution of nor Regional Director's approval of the stipula-tion means that"Local 786 is certified by NLRB as thecollective bargaining agent for `all full time and regularpart-time red[i]-mix truck drivers employed by employerat its facilities located at 1432 West 32nd Street and 9050South Green,Chicago, Illinois."The stipulation on itsface is simply a stipulated agreement by the parties there-to to proceed to a secret-ballot election among Respond-ent's employees in an agreed-on unit at an agreed-ontime and place for the purpose of determining whether amajority of those employees wanted to be represented byLocal 786 for purposes of collective bargaining. TheBoard issues no certification of representation unless theunion party to such a stipulation receives a majority ofthe valid votes cast by the unit employees in the electionprovided for in the stipulation.In short,without a unionelection victory there is no union certification by theBoard. The Board agent truthfully advised Cook of anoption available to him,and Cook,on behalf of Respond-ent, elected to recognize Local 786 rather than to utilizethe Board's election processes.When he did so, no ques-tion concerning representation remained to be resolvedby the election,which was the purpose of the stipulation.The stipulation was therefore rendered a nullity with nolegal force or effect. The correct advice given to Cookby Board Agent Murphy,with which Badami agreed,that the bargaining unit in the stipulation meant what itsaid cannot be construed as either an agreement by theparties or Board assurance that the unit stipulated forpurposes of a Board-conducted election would control8 See, e g,BASF-WyandotteCorp.,276 NLRB 498,504 (1985)9 Burger Pits.Inc,273 NLRB 1001 (1984) INTERSTATE MATERIAL CORP.the composition of an employee unit in a collective-bar-gaining agreement voluntarily entered into in lieu of uti-lizing the Board's election processes.Moreover,neitherthe comments about the stipulation unit by Murphy andBadami, nor the discussionbetween Hoff and Cook re-garding the coverage of the collective-bargaining agree-ment are sufficientto vary orcontradict the content ofthe written and signed contract between Respondent andLocal 786. There isno persuasive evidence that agree-ment is not complete and accurate on its face, and exami-nation of the document reveals no ambiguities or otherbasis to warrant the use of oral testimony to explain itsclear terms.The well-established rule that all prior oralunderstandings on the agreement are presumed to bemerged in the final written agreement of the parties1' isclearly applicable to the instant case.I therefore find thatthe collective-bargaining agreement Respondent execut-ed with Local786 on 18 December 1985 accurately andcompletely sets forth the agreements of the parties re-garding all items, including the job classifications of em-ployees covered,contained therein.I further specificallyfind there was no agreement to limit the coverage of thecontract,which contains no limitation of the bargainingunit to specific locations,to Respondent's employees lo-cated at 1432 West 32d Street and 9050 South GreenStreet. t'The absence of geographical limitation does not com-pletely answer the questionof thecontract's applicablityto new locations,specifically the Cicero facility whereRespondent's ready-mix operation is now in progress.' aThe applicable rule in relocation cases has been succinct-ly expressed inWestwoodImport Co.,13as follows:[A]n existing and effective collective-bargainingagreement remains in effect following a relocation,provided operations and equipment remain substan-tially the same at the new location,and a substantialpercentage of the employees at the old plant trans-fer to the new location.The only real change in operations as a result of the re-location to the Cicero facility is that Respondent's em-ployees,rather than those of a supplier,now prepare andload the ready-mix into the trucks for delivery. There isno substantial change in either operations or equipment.The preparation and loading of cement at the abandonedfacilitieswould not have changed the bargaining unit,and the performance of this work with the accompany-ing operation of the necessary equipment at the Ciceroplant has no impact on the bargaining relationship. 14Ready-mix trucks remain ready-mix trucks doing thesame type work,and there simply is no showing of anysubstantial change in equipment.A substantial percentage10 Petersen& Lytle,60 NLRB1070, 1071 In. 1 (1945).11The designation of these locations in the stipulation would not, evenif relevant,confine recognition to those locations.Molded Acoustical Prod-ucts,280 NLRB 1394 (1986).and cases citedis There isno indication in the record that any relevant operations arebeing conducted at the Fulton Street facilityis 251 NLRB1213, 1214 (1980), enfd.681 F.2d 664 (9thCir 1982).i4DrukkerCommunications,258 NLRB734, 747 (1981);Paper Mfrs.Co.,274 NLRB 491 (198$),InternationalPaper Co.,150 NLRB 1252,1259 (1965)369of employeesat the old facilityobviouslywere not re-called to theCicero facility. They did, however,remainemployees of Respondent with a reasonable expectancyof recall,and have never,as far as the record shows,been told byRespondentthey are nolonger itsemploy-ees.They continue to be employeeson layoff and the re-fusal to recall them is alleged to be an unfair labor prac-tice.Direct evidenceof unlawful motivation is not to befound in this case.Thisisnot surprising because suchevidence is rarely availableto the finderof fact whomust thereforeoften relyon circumstantial evidence andlegitimate inferencefrom the recordas a whole.15 Therecord does,I believe,reveal sufficient evidence to war-rant a finding the failure to recall was unlawfully moti-vated.As late as 11 March 1986 Respondent treated the laid-off driversas employees awaiting recall.This is consist-ent with the repeatedassurancesby Duncanand Maysthat recall would coincide with the resumption of con-crete deliveryin the spring.Concretedelivery resumedon 4 April 1986. None of the laid-off driverswere re-called,instead Respondent initially utilized individuals asdrivers who were hiredto rehabilitate the facility, andthen hired two new employeesinApril,13 in May, 5 inJune,6 in July,5 in August,1in September, and 2 inOctober 1986,but not one of its"ten experienced driv-ers" on layoff.Respondent does not begin to convincing-ly explain why thiswas so,nor what type of work thoseitdid hire performed.Cook's comments during his exam-ination of Canada show a consciouseffort byRespond-ent to finda pretextual reason for failure to recall him,and, as I have found,provide reason to infer the truereason was unlawful.The failure to profferreasons forthe failure to recall others also warrants an inference Re-spondent had no valid reason to so do.Some of thesenew hires were surelydrivers,given the fact Respondenthad 11 to 15 trucksand byitsown count 9 employees,including batchmanAgic,atmost, and the further factthat the saleand delivery of ready-mix concrete waswhat the business was all about.Accordingly,I concludethere was work available for the laid-off men.Why thenwere theynot recalled?Consideration of all the evidencein the light of logical probability and common senseleads me to the following conclusions.Cookwell knewwhen he contractedwith Local786 that the Respondentwas about to transfer its operations to other locations.He did not tell Hoff this because he erroneously believeda mere change of location would relieve Respondent ofitsbargaining obligation.When Local786, by Lein, itssecretary treasurer,requested negotiations in a letter of11February1986,Respondent simply ignored it. I donot creditCook's testimony that he did not reply becausehe assumedHoff wouldtellLein that the letter was inap-propriate.This explanation was not convincing when Iheard it, and I think it more likelyCookhad already de-cided,even thoughthe driverswere still Respondent'semployees,not to bargain further withLocal 786. WhenRespondent elected to ignore the11February1986 re-'S See, e.g.,Irwin County Electric Membership Cooperative,247 NLRB1357, 1363 (1980); ShattuckDennMiningCorp. v.NLRB,362 F.2d 466,470 (9th Or 1966). 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDquest to bargain,it refused to bargain in good faith as re-quired by the Act and therefore violated Section 8(a)(5)and (1) of the Act.16 What happened between 11 March1986 and Respondent'srecommencement of ready-mixdelivery to cause"ten experienced drivers" on layoff notto be recalled or claimed as employees?The answer, Iconclude is that Respondent,on being made aware ofLocal 10l's organizing efforts in March 1986,asCooktestifies it did,and looking toward restarting its ready-mix operation in April,decided,for the reasons WeaverSr. explained later in April,that Local 101 should be cul-tivated.To that end,Respondent invited Local 101 tomeet and show their degree of employee support. Whenthe Local 101 representatives showed up on 2 April,they had no evidence of support with them.After re-questing and receiving a recess, they apparently returnedwith authorization cards purporting to bear employeesignatures.Strangely,the cards on which Respondentseeks to rely as a basis for recognition are dated thatvery day,which suggests Local 101 had no proof of em-ployee support prior to 2 April and gives rise to a suspi-cion that the completed cards came into being during therecess.Not one card has been shown to be signed by theperson whose name it bears,and they are therefore in-valid as unauthenticated.Moreover,the purported execu-tionof authorization cards by Brandy and Thomasbefore they were employed is a further reason to suspectall the cards presented were invalid.The evidence dic-tates a conclusion that Respondent recognized and en-tered into a contract with Local 101, which includedunion-security and checkoff provisions,at a time Local101 did not represent a majority of Respondent's em-ployees in a unit appropriate for collective bargaining,and at a time when Respondent had a collective-bargain-ing agreement with Local 786 covering those employees,and by so doing assisted Local 101 in violation of Sec-tion 8(a)(2) and(1) of the Act.Ladies Garment Workersv.NLRB,366 U.S. 731 (1961);Carbonex Coal Co., 262NLRB 1306 (1982).Turning to the issue of failure to recall,itmust first benoted that the absence of specific evidence of intent todiscourage union membership does not mean no violationof Section 8(a)(3) of the Act can be found.As expressedby the Supreme Court of the United StatesinRadio Of-cersv.NLRB,347 U.S, 17, 45(1954):[A]n employer's protestation that did not intend toencourage or discourage must be unavailing wherea natural consequence of his action was such en-couragement or discouragement.Concluding thatencouragement or discouragement will result, it ispresumed that he intended such consequence.The Courtfurther stated(at 51):Encouragement and discouragement are "subtlethings"requiring "a high degree of introspectiveperception."Cf.NLRB v. Donnelly Garment Co.,330 U.S. 219, 231.Respondent,by assisting and thereby encouraging mem-bership inLocal 101,discouraged membershipinLocal786. This conduct,together with what I perceive to bean attempt to perfect its relationshipwith Local 101 andassure the absence of employmentforLocal 786 byhiring new employees and refusing to recall thelaid-offLocal 786 employeeswas, I conclude,designed to dis-courage membershipin Local 786,a predictable result, aswell as encourage membership in Local 101.The refusalto recall therefore violated Section 8(a)(3) and(1) of theAct. The laid-off driversremain Respondent's employeeswho should have been recalled tothe Ciceroplant.TheWestwood Importrequirement that a substantial percent-age of old plant employees transfer to the new plantwould therefore have been met in the absence of Re-spondent'sunfair labor practices.Accordingly,Local786's collective-bargaining agreement was applicable tothe Cicero facility,and Respondent refused to bargain inviolation of Section 8(a)(5) and(1) of the Act when itrefused,by letters of 12 and 20May 1986 aswell as byits refusal to respondto Local 786's 11 February 1986letter,to negotiatewith Local 786.As the General Counselconcedes,there is no evidenceAndre Duncan bargaineddirectly withemployees on orabout 8 April1986 as the complaint alleges.The error onthe date is not significant if, as the General Counsel con-tends,Duncan bargaineddirectlywith employees in De-cember 1986and Februaryand March 1986.17 Duncan'sresponses to employee inquiries regarding the possibleday they wouldbe recalled were innocent, and so far asthe recordshows, truthful estimationsbereft ofany bar-gaining element.He neitherdid norsaid anything withregard to transfers or "other terms and conditions of em-ployment"other than to advise them there was laborwork available at less than the contract rate,but by soadvising them,and by employing two at less than con-tract rates Duncan did,as Respondent's agent,engage indirect bargaining with the employees in violation of Sec-tion 8(a)(5) and(1) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.2.Local 786and Local 101 are labor organizationswithin the meaning of Section 2(5) of the Act.3.The followingemployees of Respondent constitute aunit appropriate for the purposesof collective-bargainingwithin the meaning of Section9(b) of the Act:All full time and regular part time employees em-ployed byRespondent in the following work classi-fications:ReadyMix Truck Chauffeur; Quarry orPitChauffeur;Other Truck Chauffeur;Laborer orother employee operatingFork Liftor Front EndLoader; Chauffeur or Laboreremployed in yards,warehouse or team truck handling Block,Brick andBuilding materials;TransitMix or Hopper Opera-16 Hassell MaintenanceCorp,260 NLRB 1211, 1217 (1982).17 See,e g,Om,co Plastics,184 NLRB767, 770 (1970). INTERSTATE MATERIAL CORP.tor; and Transit Mix or Hopper Employee operat-ing gasoline cranes loading or unloading materials.4.Local 786is the exclusive representative of the em-ployeesin the unit described in paragraph3, above, forthe purposes of collective bargaining with respect torates of pay,wages,hoursof employment,and otherterms and conditions of employment.5.By refusing to bargain with and withdrawing recog-nition fromLocal 786,Respondent violated Section8(a)(5) and(1) of the Act.6.By bypassingLocal786 and bargainingdirectlywith employees regarding wages, Respondent violatedSection 8(a)(5) and(1) of the Act.7.By recognizing,bargainingwith,and executing acollective-bargaining agreementcovering theunit of em-ployeesabove describedand containing a union-securityclausewith Local101notwithstandingthe fact thatLocal 101 didnot represent a majorityof the employeesand the employeeswere covered by a collective-bargain-ing agreement between Respondentand Local 786, Re-spondentassisted and supportedLocal 101 in violation ofSection 8(a)(2) and(1) of the Act, therebyencouragingmembership in Local 101 and discouraging membershipin Local 786.8.By failing and refusing to recall itslaid-off driversfor the purpose of discouraging membershipinLocal786, Respondent violated Section 8(a)(3) and(1) of theAct.9.Respondent's layoffof drivers in December 1985has not beenshown by apreponderanceof the credibleevidence to be violative of the Act, nor hasits transferof unit work to differentlocations.10.The aforesaidunfairlaborpracticesaffect com-merce within the meaning of Section 2(6) and(7) of theAct.THE REMEDYIn addition to the usual cease-and-desist and notice-posting requirements,Respondent will be required towithdraw and withhold recognition of Local 101 as thecollective-bargaining representative of its employees, andreimburse all former and present employees for dues, as-sessments,and other moneys, if any,paid by or withheldfrom them pursuant to the union-security and dues-checkoff provisions of the aforementioned collective-bar-gaining agreement,together with interest thereon.Verni-tronElectrical Components,221NLRB464 (1975),enfd.548 I=.2d 24 (1st Cit. 1977).Respondent shall be further ordered to meet and bar-gain with Local 786 on request, reducing any agreementsreached to a signed document,and to reinstate and makethose ready-mix drivers laid off in December 1985 wholefor any loss of earnings suffered as a result of Respond-ent'sunlawful failure and refusal to recall them, thebackpay interest thereon to be computed in the mannerprescribedin F.W.Woolworth Co.,90 NLRB 289 (1950),andFloridaSteel Corp.,231 NLRB 651(1977).1818 See generallyhis Plumbing Co.,138 NLRB 716 (1962).371The visitatorialclause requestedby the General Coun-sel appears unnecessaryin thecircumstancesof this case.On these findings of fact andconclusionsof law andon the entirerecord,I issue the following recommend-ed1eORDERThe Respondent,InterstateMaterial Corporation, Chi-cago, Illinois, its officers,agents, successors,and assigns,shall1.Cease and desist from(a)Discouraging membershipinLocal 786, or anyotherlabor organization,by failing and refusing to recallemployeesfrom layoff.(b)Assisting or contributingsupport to Local 101 byrecognizing or bargainingwithsuch labor organizationas the exclusive representative of its employees for thepurposesof collectivebargaining unlessand until Local101 is certifiedby theBoard asthe collective-bargainingrepresentativeof theemployees pursuant to Section 9(c)of the Act.(c)Maintaining or givingany force or effect to thecollective-bargaining agreement between the Respondentand Local 101effective 2 April 1986,or any extention ormodificationthereof; provided, however,that nothing inthisOrdershall authorize or require the withdrawal orelimination of any wage increase or other benefits,terms,and conditions of employment that mayhavebeen estab-lished pursuant to the performanceof thatcontract.(d)Withholdingfrom the payof any of itsemployeesunion dues or other union fees or assessmentsthat havebeen deducted on account of any obligation of member-ship in Local 101, and paying to Local 101 any dues,fees,or assessments thathavebeen deductedfrom thepay ofits employees.(e) Refusing to bargain in good faithwith Local 786 asthe representativeof itsemployees in the appropriateunit describedabove forthe purpose of dealing with Re-spondent concering grievances,labordisputes,wages,rates of pay,hours of employment,or other conditions ofwork.(f)BypassingLocal 786 andbargainingdirectlywithemployee membersof theunit representedby Local 786regarding wages or other working conditions.(g) In any like or related manner interferingwith, re-straining, or coercing employees in the exercise of therights guaranteedthem by Section 7 of the Act.2.Take the following affirmativeaction necessary toeffectuatethe policies of the Act.(a)Withdrawand withhold all recognitionfrom Local101 as the representative of its employeesfor thepurposeof collectivebargaining unless and until Local 101 is cer-tifiedbythe Board as thecollective-bargaining repre-sentative of the employees pursuant to Section 9(c) ofthe Act.19 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b) Reimburse all former and present employees for allinitiation fees, dues, assessments,and other moneys, ifany, paid by or withheld from them on account of anyobligation of membership in Local 101 in the mannerprovided in the remedy section of this decision.(c) On request,bargain with Local 786 as the exclusiverepresentative of all employees in the unit describedbelow with respect to ratesof pay,wages, hours of em-ployment,and other conditions of employment,and, ifan understanding is reached,embodysuch understandingin a written,signed agreement:All full time and regular part time employees em-ployed by Respondent in the following work classi-fications:Ready Mix Truck Chauffeur;Quarry orPitChauffeur; Other Truck Chauffeur; Laborer orother employees operatingFork Liftor Front EndLoader;Chauffeur or Laborer employed in yards,warehouse or team track handling Block,Brick andBuilding materials; TransitMix or Hopper Opera-tor; and Transit Mix or Hopper Employee operat-ing gasoline cranes loading or unloading materials.(d)Offer in writing immediate employment,withoutprejudice to any seniority or other rights and privileges,to each of the ready-mix drivers of Respondent whowere laid off in December 1985 and whom it could haveemployed but declined to employ on or about 4 April1986 and thereafter,ifnecessary replacing employeeswho had not been employed by Respondent on 18 De-cember 1985 but who were hired by the Respondentafter that date,such employment to be offered for theclassifications,at the rates, and under the conditions pre-viously enjoyed by the laid-off drivers,and make thetruckdrivers whole for any loss of pay they may havesuffered by reason of Respondent's unlawful failure torecall them when ready-mix delivery resumed in April1986. The backpay and interest thereon shall be comput-ed in the manner set forth in the remedy section of thisdecision.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amount of moneys due under theterms of this Order.(f)Post at is corporate offices at 1331 South MichiganStreet,Chicago,Illinois, and its facilities at 4000 SouthCicero Street and 2604 West Fulton Street,Chicago, Illi-nois,copies of the attached notice marked"Appen-dix."20 Copies of the notice,on forms provided by theRegional Director for Region 13, after being signed bytheRespondent'sauthorized representative,shallbeposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the20 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relation-, Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "Respondent to ensurethat thenotices are not altered, de-faced, or covered by any othermaterial.(g)Notify theRegionalDirectorinwritingwithin 20days from the date of this Order whatsteps the Re-spondent has takento comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILLNOT discourage membershipinLocal 786,BuildingMaterial,Lumber,Box Shaving,Roofing andInsulating,Chauffeurs,Teamsters,Warehousemen andHelpers, and Related Industry Employees,Watchmenand SecurityGuardsUnion,affiliatedwith the Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehou-semen and Helpers of America,AFL-CIO or any otherlabor organization by failing and refusing to recall em-ployeesfrom layoff.WE WILLNOT assist or contribute support to AlliedWorkers Union Local101 by recognizing or bargainingwith thatlabororganization as the exclusive representa-tiveof its employees for the purposes of collective bar-gaining unless and until AlliedWorkers Union Local 101is certifiedby theBoard as the collective-bargaining rep-resentativeof theemployees pursuant to Section 9(c) ofthe Act.WE WILL NOT give effect to our 2 April1986 contractwith Allied Workers Union Local101 or to any renewal,extension,modification,or supplement thereof, but weare not authorizedor requiredto withdraw or eliminateany wage rates or other benefits, terms, and conditions ofemployment that we have given to our employees underthe contract.WE WILL NOTwithhold from the pay of any of ouremployees union dues or other union fees or assessmentsthat have been deducted on account of any obligation ofmembershipinAlliedWorkersUnion Local101 and wewill not pay to the Union,any dues, fees, or assessmentsthat have been deducted from the pay of our employees.WE WILL NOTrefuse to bargain in good faith withLocal 786,BuildingMaterial,Lumber,Box Shaving,Roofing and Insulating,Chauffeurs,Teamsters,Ware-housemen and Helpers,and Related Industry Employees,Watchmen and Security Guards Union,affiliatedwiththe International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpersof America, AFL-CIO asthe representative of our employees in an appropriateunit for the purpose of dealing with us concerning griev-ances, labor disputes, wages, rates of pay,hours of em-ployment,or otherconditionsof work.WE WILLNOT bargaindirectly withemployees in theunitrepresentedbyLocal 786,BuildingMaterial,Lumber, Box Shaving,Roofing and Insulating,Chauf-feurs, Teamsters,Warehousemen and Helpers,and Relat-ed Industry Employees Watchmen and Security GuardsUnion, affiliatedwith theInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of INTERSTATE MATERIAL CORP.America, AFL-CIO regardingwages or other workingconditions.WE WILL NOTin any like or related manner interferewith,restrain,or coerceyou in the exerciseof the rightsguaranteed you by Section7 of the Act.WE WILL withdrawand withhold all recognition fromAlliedWorkers Union Local101 as the representative ofour employees for purposesof collectivebargainingunless and until theUnion iscertifiedby theBoard asthe collective-bargaining representative of the employeespursuant to Section9 (c) of the Act.WE WILL reimburseallour employees,former andpresent,for duesand other moneysunlawfully exactedfrom them under our contractwithAlliedWorkersUnion Local 101.WE WILL on request, bargain collectively with Local786, Building Material,Lumber,Box Shaving,Roofingand Insulating,Chauffeurs, Teamsters,Warehousemenand Helpers, and Related IndustryEmployees,Watch-men and SecurityGuards Union,affiliatedwith theInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America, AFL-CIO asthe exclusive bargaining representativeof all the employ-ees in the bargaining unit describedbelow withrespectto ratesof pay,wages, hoursof employment,and otherconditions of employment,and, if an understanding is373reached,embody that understanding in a written, signedagreement.The bargaining unit is:All full time and regular part time employees em-ployed by usin the following work classifications:ReadyMix Truck Chauffeur; Quarry or Pit Chauf-feur;Other Truck Chauffeur; Laborer orother em-ployee operatingFork Lift or Front End Loader;Chauffeuror Laboreremployed in yards, ware-house or team track handling Block,Brick andBuilding materials;TransitMix or Hopper Opera-tor; and Transit Mix or Hopper Employee operatinggasoline cranes loading or unloading materials.WE WILL offerreinstatement to our ready-mix driveremployees who were laid off in December 1985, andwhom we couldhave employedbut declined to employ,if necessary replacing employees who had not been em-ployed by uson 18 December 1985, but who were hiredby us afterthat date,such employmentto be offered forthe classifications,at the rates,and under the conditionspertaining to these ready-mix drivers on 18 December1985, andWE WILL makethem whole for wages lost as aresult of our unlawful failure to recall them,with interestcomputedthereon.INTERSTATE MATERIAL CORPORATION